DETAILED ACTION
The present application was filed on or about March 20, 2018. 
This Detailed Action is a response to Applicant’s Request for Continued Examination filed on or about 20 December 2021.
Any objection or rejection not maintained in this Detailed Action is withdrawn.
Claims 1, 8, and 15 are allowed.
Claims 2-7, 9-14, and 16-20 are allowed because they depend from an allowable base claim.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter. 
The patent examination process requires each examiner to identify and understand any utility for the invention, review the detailed disclosure and specific embodiments of the invention 
A complete and thorough search of the prior art was made.  The search included searches of the USPTO’s patent database, non-patent literature, and a search of the internet for related art.
The utility of the present invention is the optimization of B-tree data searches. 
Applicant’s independent Claims 1, 8, and 15 are allowable because, taken as a whole, they set forth claim elements that could not be located in a single reference or a combination of references.  Using Claim 1 as an exemplary claim, Claim 1 recites:
A computer-implemented method, comprising: 
providing a file system as a first tree data structure comprising a plurality of leaf nodes and a plurality of non-leaf nodes, wherein the non-leaf nodes store pivot keys and child node pointers and the leaf nodes store key-value pairs, and wherein each non-leaf node further comprises a buffer, each buffer storing pending insert messages to a subtree rooted at that non- leaf node, and wherein the buffer of a non-leaf node in the first tree is structured as a second tree comprising a plurality of node buffers that are non-contiguously stored in two or more distinct memory regions of a first memory; 
determining, by the file system in response to a first buffer reaching a threshold size, to flush the pending insert messages of the first buffer of the first non-leaf node in the first tree data structure to one or more child node buffers of the first non-leaf node; and 
flushing the first buffer, wherein flushing the first buffer comprises: 
generating a first input/output instruction to load insert messages of the first buffer of the first non-leaf node being flushed from the first memory to a second, volatile, memory, in its entirety, wherein the plurality of node buffers of the second tree are stored in the two or more non-contiguous locations in the first memory and wherein the input/output instruction includes a read operation to read each node buffer of the second tree structure to the second memory without regard to whether or not the first memory stored the individual nodes contiguously; 
executing the first input/output instruction to load the first buffer to be executed on the first memory, wherein the read operations are executed concurrently on the memory regions of the first memory to load the entire first buffer to the second memory in a single input/output instruction; 
identifying a plurality of child nodes of the first non-leaf node; 
generating a second input/output instruction to load each of the one more child nodes of the first non-leaf node, including a child node buffer of each of the child nodes, from the first memory to the second memory; and 
executing the second input/output instruction including concurrent execution of read operations for the child node buffers.

Claim 8 is a non-transitory computer-readable medium embodiment of Claim 1. 
Claim 15 is an apparatus embodiment of Claim 1.  
The closest prior art includes: Bender et al (Bender, Michael; Martin Farach-Colton, William Jannen, Rob Johnson, Bradley C. Kuszmaul, Donald E. Porter, Jun Yuan, and Yang Zhan, An Introduction to Bε-trees and Write Optimization. The Usenix Magazine, Vol. 40 No. 5 (October 2015) hereinafter referred to as Bender) and Nellans et al (US 2012/0210095 A1 hereinafter referred to as Nellans). Bender [Pg. 1 Para. 1-Para.6] discloses a write optimized on disk storage application applying B-trees with internal child nodes storing pivot keys and child pointers, and leaves store key-value pairs. Bender’s invention includes buffers at the root of each node of the tree.  Bender [Pg. 1 Para. 8; Fig. 1].  Bender [Pg. 1 Para. 7] discloses its buffer is part of the node and it is written to disk that is evicted from memory when the node is evicted.  One issue identified by Benders is that nodes become scattered on disk, resulting in poor bandwidth utilization.  Bender [Pg. 3 Para 10 - Pg. 4 Para 2].  The combined effect of these teachings is that the data held in the buffers is scattered throughout the memory in distinct regions.
Bender does not disclose each and every element of Applicant’s independent claims.  For example, Bender does not disclose “wherein the plurality of node buffers of the second tree are stored in the two or more non-contiguous locations in the first memory and wherein the input/output instruction includes a read operation to read each node buffer of the second tree structure to the second memory without regard to whether or not the first memory stored the individual nodes contiguously; executing the first input/output instruction to load the buffer to be executed on the first memory, wherein the read operations are executed concurrently on the memory regions of the first memory.”
The next piece of closest prior art, Nellans discloses an apparatus, system, and method for application direct virtual memory management.  The relevant portions of Nellans disclose virtual memory management techniques.  Nellans [0217].  Nellans [0286] teaches a forward map adds entries, nodes, and the like to persistent media.  Nellans’ system utilizes non-contiguous ranges of LBAs when creating nodes.  Nellans [0305-0307].  Its system supports block I/O requests such as read, write, and trim, with multiple noncontiguous ranges of LBAs. Nellans [0305].  
However, Nellans does not disclose the following aspects of Applicant’s invention:
providing a file system as a first tree data structure comprising a plurality of leaf nodes and a plurality of non-leaf nodes, wherein the non-leaf nodes store pivot keys and child node pointers and the leaf nodes store key-value pairs, and wherein each non-leaf node further comprises a buffer, each buffer storing pending insert messages to a subtree rooted at that non- leaf node, and wherein the buffer of a non-leaf node in the first tree is structured as a second tree comprising a plurality of node buffers that are non-contiguously stored in two or more distinct memory regions of a first memory; 

Therefore, because the prior art does not contain a single reference or a combination of references that disclose each and every element of Applicant’s independent claims. 
Claims 1, 8, and 15 are allowed. 
Claims 2-7, 9-14, and 16-20 are allowed because they depend from an allowable base claim.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached at (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.F.W./Examiner, Art Unit 2138       

/Michael Krofcheck/Primary Examiner, Art Unit 2138